  
     

CERN DISTRICT GF Tv
IN THE UNITED STATES DISTRICT COWRT FILED
FOR THE NORTHERN DISTRICT OF TEKAS

AMARILLO DIVISION FEB ~ 6 2019

 

 

 

 

 

UNITED STATES OF AMERICA
By

 

Plaintiff, ‘ Deguty

v. 2:19-CR-158-Z-BR-(2)

AUSTIN RYAN POTTS

COR CO? WOR LO? LO? (OR OR SO?2 KN

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On January 22, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Austin Ryan Potts filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Austin Ryan Potts was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Austin Ryan Potts; and ADJUDGES Defendant Austin Ryan Potts guilty of Count Two of the
Superseding Indictment in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(G). Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, February 6, 2020.

CLERK, ian DISTRICT COURT

 

ITED STATES DISTRICT JUDGE
